Per Curiam,
We concur in the view expressed by the learned court' below in disposing of this case, that by the provision in testator’s will where he directs that in case any of his children should die without leaving issue at the time of his death, the evident intention of testator was that the share of such child should be paid to the survivor or survivors of them; that the words “after the death of my sons and daughters” cannot be taken to mean after the death of all of them, as otherwise we would have the testator directing a share to be paid to the survivors of his children when there could in the natural order be none surviving. Such other features of the will as provoked discussion were very carefully considered and properly adjudged. Nothing can be profitably added to the clear and convincing opinion of the learned court below, and on that opinion the decree of the court is affirmed.